Citation Nr: 0112600	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for neurogenic bowel, 
currently evaluated as 60 percent disabling, to include the 
issue of whether a rating in excess of 10 percent was 
warranted prior to February 2000.  

2.  Entitlement to an increased rating for neurogenic 
bladder, currently evaluated as 60 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to February 2000.

3.  Entitlement to additional special monthly compensation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to February 1984.  

This appeal arises out of a July 1999 rating action.  The 
veteran expressed his disagreement with that decision later 
that month, and after a statement of the case was issued, he 
perfected his appeal in September 1999.  A hearing at which 
the veteran and his wife testified was conducted at the RO in 
October 1999, and the case was eventually transferred to the 
Board of Veterans' Appeals (Board) in Washington, DC.  

In addition to the foregoing, the Board observes that in a 
January 2001 informal brief, the veteran's representative 
raised a claim for an increased rating for the veteran's 
multiple sclerosis, based on the loss of use of the veteran's 
upper extremities.  This claim, however, has not been 
developed on appeal, and therefore, it is not in proper 
appellate status for consideration by the Board.  That 
notwithstanding, it is noted that were this claim to be 
granted, it could conceivably result in the veteran's 
entitlement to additional special monthly compensation.  
Since the latter issue is presently on appeal, the Board 
concludes that the veteran's current appeal and the issue 
raised by his representative are inextricably intertwined.  
Typically, that would necessitate a Remand of the appeal 
without a final decision, for initial consideration of the 
matter raised by the veteran's representative.  In the 
decision below, however, the Board itself is granting 
additional special monthly compensation.  Therefore, the 
appropriate course of action is to refer the claim raised by 
the veteran's representative to the regional office for their 
initial consideration.  If the result is considered by the 
veteran to be unsatisfactory, he may then appeal that 
decision. 

FINDINGS OF FACT

1.  All evidence necessary for the disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected neurogenic bladder is 
presently evaluated at the highest schedular rating possible 
for that disability.  

3.  A reasonable doubt exists as to whether or not the 
veteran became incontinent of bladder in May 1999, such that 
at that time he required the use of an appliance or the 
wearing of absorbent materials which had to be changed more 
than 4 times per day. 

4.  Prior to February 2000, the veteran's neurogenic bowel 
was productive of occasional involuntary bowel movements, 
necessitating wearing of a pad.  

5.  A reasonable doubt exists as to whether or not the 
veteran developed the onset of complete loss of anal 
sphincter control in February 2000.  

6.  The veteran's service connected disabilities are 
productive of paraplegia and loss of bladder and bowel 
control, and he is in need of regular aid and attendance.  


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
criteria for a 60 percent evaluation for neurogenic bladder, 
effective from May 1999 have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 411a, 
Diagnostic Code 7542 (2000).

2.  An evaluation in excess of 60 percent for neurogenic 
bladder is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 411a, Diagnostic Code 
7542  (2000).

3.  Prior to February 2000, the criteria for a 30 percent 
evaluation for neurogenic bowel were met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
Diagnostic Code 7332 (2000). 

4.  Granting the benefit of the doubt to the veteran, the 
criteria for a 100 percent rating for neurogenic bowel, 
effective from February 2000 have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
Diagnostic Code 7332 (2000).

5.  The criteria for an increased award of special monthly 
compensation, paid at an intermediate rate above 38 U.S.C.A. 
§ 1114(m), were met in May 1999.  38 U.S.C.A. § 1114(m), (p) 
(West 1991); 38 C.F.R. § 3.350(f)(3) (2000).  

6.  The criteria for an increased award of special monthly 
compensation, paid at the rate as set forth under 38 U.S.C.A. 
§ 1114(o),(r)(1), have been met.  38 U.S.C.A. § 1114(o), (r) 
(1) (West 1991); 38 C.F.R. § 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded, and imposed on VA certain 
notification requirements.  

With respect to the veteran's appeal, however, the 
requirements of the new law have been satisfied, and there is 
no reason to return this matter to the RO solely for 
consideration of this law's implications.  The record 
includes the report of VA examination conducted in connection 
with this claim, the veteran's relevant treatment records, 
and the transcript of the hearing at which the veteran and 
his wife testified.  Moreover, the statement of the case and 
supplemental statements of the case issued during the course 
of this appeal appear to fulfill all notice requirements.  
Although the veteran's representative has argued that a more 
current examination of the veteran would be useful, since one 
was conducted, there have been no other assertions by either 
the veteran or his representative that any other additional 
relevant records are available.  Also, because the Board's 
decision is favorable to the veteran, it may be concluded 
that under these circumstances, VA has met both the notice 
requirements under VCAA and the duty to assist requirements 
under that law, and that no further development in this 
regard is needed.  

The relevant facts in this case may be briefly summarized.  
The veteran is disabled by multiple sclerosis (MS).  He was 
originally service connected for this disability in an 
October 1991 rating action, at which time he was assigned a 
30 percent disability evaluation, effective from June 1991.  
In an August 1995 rating action, the veteran's disability 
evaluation was increased to 100 percent.  He was also awarded 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c) on account of the 
loss of use of both legs, with complications preventing 
natural knee action with prosthesis in place.  The July 1999 
rating action that led to this appeal confirmed the previous 
level at which the veteran was paid compensation, although it 
also recognized neurogenic bladder and neurogenic bowel as 
among the veteran's service connected disabilities for which 
separate schedular ratings were warranted.  Since entitlement 
to an even higher rate of special monthly compensation would 
be based on the level of impairment caused by all the 
disabilities for which service connection is in effect, it is 
important to determine the appropriate evaluation for 
neurogenic bowel and neurogenic bladder at issue here.  

With respect to neurogenic bladder, incontinence of bladder 
was first specifically included as a disability associated 
with the veteran's MS for VA rating purposes in the August 
1995 rating action that awarded the veteran a 100 percent 
rating.  This was primarily based on the findings set forth 
in a July 1995 examination report that revealed the onset of 
bladder incontinence, which however, the veteran was 
apparently able to control somewhat by regulating his fluid 
intake.  In the July 1999 rating action on appeal, the 
veteran's neurogenic bladder was assigned a 10 percent 
disability evaluation.  

With respect to neurogenic bowel, the association of that 
disability with the veteran's MS for VA rating purposes was 
not recognized until the July 1999 rating action on appeal.  
At that time, it was also assigned a 10 percent disability 
evaluation.  

As to the evidence in this case concerning the evaluation of 
the veteran's bowel and bladder dysfunction, the record shows 
that this claim arose out of an informal application for 
benefits that was received in March 1999.  In connection with 
that claim, the veteran was examined for VA purposes in May 
1999.  In the report from this examination, it was noted that 
both bowel and bladder incontinence or dysfunction existed, 
although the extent of this was not made clear.  It was 
mentioned, however, that the veteran only wore absorbent 
materials for long distances, and that it was important for 
the veteran to be aware of his condition, presumably so that 
he could avoid situations that might lead to embarrassment in 
this regard.  In any case, the diagnosis included bowel and 
bladder incontinence.  As indicated above, in the subsequent 
July 1999 rating action on appeal, the veteran's bowel and 
bladder incontinence were each assigned a 10 percent 
disability evaluation.  

Thereafter, outpatient treatment records dated in 1999 and 
2000 were associated with the veteran's claims file, and the 
veteran and his wife testified at a hearing at the RO in 
connection with his appeal.  The outpatient treatment records 
show that in February 1999, the veteran reported reflex 
voiding, but he indicated that he had control of both bowel 
and bladder function.  Subsequent outpatient treatment 
records dated in February 2000, however, showed that the 
veteran reported he had no control of either his bowel or 
bladder, and he was observed to be using diapers.  Further, 
and as to his bowel control in particular, this record 
revealed that while on examination there was a "+ anal 
wink," there were also spasms of the anus noted.  Indeed, 
when the veteran testified at the RO in October 1999, he 
recalled that he had lost control of his bowel and bladder in 
approximately March 1999, and that it was necessary for him 
to change his absorbent pads up to 8 times in a day, (6 of 
which would include a bowel movement).

The evaluation of veterans' disabilities are determined by 
the application of a schedule of ratings which is based upon 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  In addition, 38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  Further, 38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

As to the evaluation of neurogenic bladder in particular, 
this disability is rated as a voiding dysfunction under 
38 C.F.R. § 4.115a.  Diagnostic Code 7542.  Pursuant to this 
regulation, when this condition requires the wearing of 
absorbent materials, which must be changed less than 2 times 
a day, a 20 percent rating is assigned.  When the condition 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent evaluation is 
assigned.  When the condition requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
assigned.  A 60 percent disability evaluation is the highest 
schedular rating for a voiding dysfunction.  

After reviewing all of the foregoing evidence, the RO, by an 
August 2000 rating action, assigned a 60 percent disability 
evaluation for the veteran's neurogenic bladder, the highest 
rating for that disability, effective from February 2000.  
Since this is the highest schedular evaluation for this 
disability, and the veteran is already considered 100 percent 
disabled, no useful purpose would be served by undertaking an 
analysis as to any potential methods by which the veteran 
could be assigned an even higher schedular evaluation.  
Nevertheless, since for a portion of the appeal period, the 
veteran was only assigned a 10 percent disability evaluation 
for neurogenic bladder, and a higher rating for that 
disability during this time could result in a higher rate of 
special monthly compensation, it is appropriate to determine 
whether a higher schedular evaluation for neurogenic bladder 
was warranted during this earlier period.  

As set forth above, in February 1999 records, it was noted 
that the veteran indicated that he had control of his bladder 
function.  With respect to the May 1999 VA examination 
report, it is unclear exactly what the examiner meant to 
convey in this regard.  On the one hand, it was indicated 
that bladder incontinence was present, and it was 
specifically included in the veteran's diagnosis.  On the 
other hand, it was also noted that the veteran only used 
absorbent material "for some long distances, etc."  When 
testifying under oath in October 1999, however, the veteran 
recalled that he loss control of his bladder in approximately 
March 1999, and that it was necessary for him to change 
absorbent pads 8 times a day.  In explaining the May 1999 
examiner's remark that he only used absorbent material for 
long distances, the veteran indicated that his response to 
the examiner's question was misunderstood, and in any case, 
the veteran was embarrassed to report the extent to which he 
could not control his bladder.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given that in October 1999, the veteran recalled having lost 
control of his bladder in approximately March 1999, that 
there is medical evidence in the form of the May 1999 VA 
examination report that could be read as confirming the loss 
of bladder control at that time, and the veteran testified in 
October 1999 that he needed to change absorbent pads 8 times 
a day, the Board finds that there is reasonable doubt as to 
whether the disability picture in its entirety shows loss of 
bladder control as of the time of the veteran's May 1999 VA 
examination.  Such doubt is to be resolved in favor of the 
veteran.  

Granting the veteran the benefit of the doubt, the Board 
finds that as of the VA examination in May 1999, the evidence 
may be interpreted as satisfactorily demonstrating that the 
veteran had loss of bladder control as to require wearing 
absorbent materials that it was necessary to change more than 
4 times a day.  Accordingly, entitlement to a 60 percent 
rating for neurogenic bladder effective from May 1999 is 
warranted.  

With respect to the evaluation of the veteran's neurogenic 
bowel, that has been evaluated under the provisions of 
Diagnostic Code 7332 for impairment of sphincter control of 
the rectum and anus.  Under this code, a 10 percent 
evaluation is assigned when there is constant slight, or 
occasional moderate leakage.  A 30 percent evaluation is 
assigned with occasional involuntary bowel movements, 
necessitating wearing of pad.  A 60 percent rating is 
assigned when there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
assigned with complete loss of sphincter control.  Pursuant 
to 38 C.F.R. § 3.350(e), loss of anal sphincter control is 
met even though incontinence has been overcome under a strict 
regiment of rehabilitation of bowel training and other 
auxiliary measures.  

As set forth above, the treatment records dated in February 
1999 showed that the veteran reported having control of his 
bowels at that time.  He testified, however, that he lost 
control of his bowels in approximately March 1999, and when 
examined in May 1999, incontinence of the bowel was noted.  
It does not appear, however, that there was complete loss of 
bowel control, as the examiner's comments that it was 
important for the veteran to be aware of this condition, in 
order to apparently avoid embarrassment, implies a certain 
level of control. 

By February 2000, however, the evidence shows that although 
there was a "+ anal wink," the veteran reported some 
sensation, the presence of spasms of the anus were noted, and 
the veteran was observed to be using diapers.  Moreover, the 
veteran also reported that he had no control of his bowel 
function, and his physician indicated that he discussed with 
the veteran at length the bowel care program.  

As previously mentioned, when a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  Here, the Board concludes that, after 
reviewing the evidence, the application of the reasonable 
doubt doctrine to this case is warranted.  Since the evidence 
shows that in February 2000 the veteran reported to his 
treating physician that he lost control of his bowels, he was 
wearing a diaper, he was experiencing spasm of the anus, and 
he was apparently considered a candidate for the bowel care 
program, there is reasonable doubt as to whether the 
disability picture in its entirety shows complete loss of 
sphincter control at that time.  Such doubt is to be resolved 
in favor of the veteran.  

Granting the veteran the benefit of the doubt, the Board 
finds that when the veteran was seen in the VA outpatient 
clinic in February 2000, the evidence may be interpreted as 
satisfactorily demonstrating that he had complete loss of 
sphincter control as to warrant the assignment of a 100 
percent schedular rating under Diagnostic Code 7332.  

Regarding the question of whether a rating in excess of 10 
percent for the veteran's neurogenic bowel is warranted prior 
to February 2000, it is observed that the veteran recalled 
losing control of his bowels in March 1999, and while the 
report of the VA examination conducted in May 1999 included 
the comments that suggested bowel incontinence was worse than 
it had been, this incontinence was apparently not 
particularly frequent.  It was also implied that the use of 
absorbent material was primarily for bladder incontinence.  
Thus, prior to February 2000, the medical evidence suggests 
that at most, the veteran only experienced occasional 
involuntary bowel movements, which would necessitate wearing 
of a pad.  Extensive leakage and fairly frequent involuntary 
bowel movements is not shown, or even suggested.  Under these 
circumstances, it is the Board's view that prior to February 
2000 the veteran met the criteria for a 30 percent evaluation 
under Diagnostic Code 7332, for impairment of sphincter 
control of the rectum and anus, and to this extent, an 
increased schedular evaluation for this disability during 
that time is granted. 

Having determined the appropriate level at which neurogenic 
bladder and neurogenic bowel should be rated, the Board must 
now turn to the question of whether the veteran should be 
awarded special compensation at an increased rate that is 
over and above that which was in effect at the time of the 
July 1999 rating action at issue, and that which was 
established by the August 2000 rating action.  In this 
regard, it is observed that the rate established in July 1999 
was that which was authorized under 38 U.S.C.A. § 1114(m).  
That law provides for increased compensation where, among 
other things, the veteran, as the result of service-connected 
disability, suffered the loss of use of both legs at a level, 
or with complications, preventing natural knee action with 
prostheses in place.  The veteran's MS produces such loss of 
use of his lower extremities, and therefore, he satisfied the 
criteria for additional compensation paid at that § 1114(m) 
rate.  

Provisions for higher rates of compensation are set out under 
38 U.S.C.A. § 1114 (n), (o), (p), and (r).  38 U.S.C.A. 
§ 1114 (n) is inapplicable, however, since it requires the 
actual anatomical loss of the extremities, (or the presence 
of disabilities from which this veteran does not suffer, i.e. 
blindness.)  

38 U.S.C.A. § 1114(p) makes provisions for increases 
compensation at intermediate rates between those that are 
otherwise set out under 38 U.S.C.A. § 1114 (l - n).  Payment 
at this intermediate rate is for those circumstances when a 
veteran's service connected disabilities exceed the 
requirements for any of the rates prescribed in these 
sections, but does not satisfy all of the requirements for 
payment at the next higher rate.  Regulatory provisions 
provide that the requirements for payment at the next higher 
intermediate rate are met when in addition to the disability 
which qualifies for payment of compensation at a given rate, 
(in this case § 1114(m)), the veteran has a separate 
additional disability independently ratable at 50 percent or 
more.  38 C.F.R. § 3.350(f)(3).  Since by this decision, the 
Board assigned a 60 percent disability evaluation for the 
veteran's neurogenic bladder from May 1999, and he already 
met the requirements for payment at the increased rate set 
out under 38 U.S.C.A. § 1114(m) at that time, the criteria 
for an award of the next higher intermediate rate above 
§ 1114(m) were met from that date.  

As also set out above, the Board has by this decision, 
assigned a 100 percent schedular rating for the veteran's 
neurogenic bowel for his complete loss of sphincter control, 
from February 2000.  Entitlement to a rate of compensation 
greater than the intermediate rate above, § 1114(m), i.e., at 
the higher rate set out under § 1114(o), is warranted when 
there exists paralysis of both lower extremities together 
with loss of anal and bladder sphincter control.  This award 
is made in view of the presence of the combination of the 
loss of use of both legs and helplessness.  See 38 C.F.R. 
§ 3.350(e)(2).  Thus, because the veteran is shown to have 
lost the use of both lower extremities, and as of February 
2000 it is shown that he lost bowel and bladder control, he 
met the criteria for increased compensation at the rate set 
out in § 1114(o) as of that date.  

Entitlement to an even higher rate of compensation under the 
provisions of 38 U.S.C.A. § 1114 (r) may be awarded if a 
veteran is entitled to receive compensation under § 1114(o) 
and is in need of regular aid and attendance.  When 
determining the need for aid and attendance, consideration 
will be given to the inability of the veteran to dress or 
undress himself, or to keep himself clean; frequent need of 
adjustment of any prosthetic which by reason of the 
disability cannot be done without aid; inability of the 
veteran to feed himself; inability to attend to the wants of 
nature; incapacity to protect himself from the hazards or 
dangers of his daily environment; or if the veteran is 
bedridden.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal function which the veteran is unable to 
perform is to be considered with his condition as a whole, 
and it is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need. § 3.352(a).

In the Board's view, the veteran's loss of control of his 
bowel and bladder renders him unable to attend to the wants 
of nature.  It is also observed that the veteran's spouse 
testified that either she or another member of the family 
would assist the veteran with his hygiene following a change 
of the absorbent materials the veteran uses because of his 
lack of bowel and bladder control.  Likewise, she testified 
that they would have to assist the veteran if he were to 
fall, and in this regard, one medical record dated in 
February 1999 revealed that the veteran fell 2 or 3 times per 
month.  [It is also observed that in addition to the 
veteran's loss of use of his lower extremities, his upper 
extremity strength was described as only 3/5 on the right and 
2/5 - 3/5 on the left when examined in May 1999, making 
obvious the need for assistance after a fall.]  The veteran 
was also noted at that time to require help in getting 
dressed.  Under these circumstances, it is the Board's 
conclusion that the veteran is unable to care for his daily 
personal needs without assistance from others.  Accordingly, 
the veteran may be considered to satisfy the requirements for 
the need of regular aid and attendance, which in turn 
satisfies the requirement for an award of increased 
compensation paid at the rate set out under 38 U.S.C.A. 
§ 1114(r)(1).  

The only higher rate of additional compensation available is 
that which is set forth under 38 U.S.C.A. § 1114 (r) (2).  
Entitlement under this provision, however, requires evidence 
of the need for personal health-care services provided on a 
daily basis in the veteran's home by a person who is licensed 
to provide such services or who provides such services under 
the regular supervision of a licensed health care 
professional.  The need for such services has not been 
alleged, nor is this need indicated by the current evidence.  
Although the veteran requires the regular need of aid and 
attendance as set forth above, this is satisfactorily 
provided by the veteran's family members, without the 
assistance or supervision of licensed health care 
professionals.  Accordingly, the criteria for an award of 
additional compensation paid at the rate set out under 
38 U.S.C.A. § 1114 (r) (2) have not been met.  









	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent schedular 
rating for neurogenic bladder from May 1999 is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent schedular 
rating for neurogenic bowel prior to February 2000 is 
granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent schedular 
rating for neurogenic bowel from February 2000 is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an award of special monthly 
compensation, paid at an intermediate rate above 38 U.S.C.A. 
§ 1114(m) from May 1999, is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an award of special monthly 
compensation, paid at the rate set out at 38 U.S.C.A. 
§ (r)(1) from February 2000, is granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



